Title: From Thomas Jefferson to Robert Morris, 15 August 1783
From: Jefferson, Thomas
To: Morris, Robert



Dear Sir
Monticello Augt. 15. 1783

Being desirous of getting from England as soon as possible one of those copying Machines invented there not long since, and of which I dare say you have seen Specimens of it’s Execution in Doctr. Franklin’s Letters, I take the Liberty of asking the favor of you to write thither for one for me, with half a dozen Reams of Paper proper for it. If you can think of this in the first Letter you write and will be so good as to order it out by the first Opportunity the Obligation will be increased. It may be brought to Philadelphia as I shall be there in November to continue some Time.
